Citation Nr: 1719965	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-42 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to April 1, 2007 for the apportionment of the Veteran's VA compensation benefits.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1964 to November 1967.  The appellant is the mother of the Veteran's child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 special apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim has since been transferred to the RO in Roanoke, Virginia.  

As part of her October 2010 substantive appeal the appellant requested a hearing before a Veterans Law Judge.  In correspondence dated August 2016, January 2017 and March 2017, the parties were properly notified of the date, time and location of the scheduled hearing, but failed to report for the hearing without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

While the Veteran in this case is represented by Disabled American Veterans, no power of attorney form signed by the appellant naming a representative has been associated with the claims file.  As such, the appellant is considered unrepresented.


FINDINGS OF FACT

1.  The appellant's initial claim for apportionment of the Veteran's benefits was received on March 6, 2007, and apportionment was subsequently granted effective April 1, 2007.

2.  Prior to the March 6, 2007 claim, there were no pending claims, formal or informal, for an apportionment of the Veteran's VA compensation benefits that remained unadjudicated.


CONCLUSION OF LAW

The criteria for an effective date prior to April 1, 2007 for apportionment of the Veteran's VA compensation benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

This appeal concerns a claim for benefits under chapter 53 of Title 38 of the United States Code.  The rules governing VA's duty to provide notice and assistance upon receipt of a claim for benefits do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

Further, the issue of entitlement to an earlier effective date is a downstream issue following the substantiation of a claim for benefits, and therefore further notice to the appellant would not be required regardless.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board notes that a claim for an apportionment is a "contested claim" and is subject separate procedural requirements.  38 C.F.R. §§ 19.100, 19.101, 19.102. Under applicable criteria, all interested parties must be specifically notified of the action taken by the RO in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In this case it is not clearly shown that the VA has fulfilled its obligations under the procedures relating to contested claims, as it appears that the Veteran has not been provided with adequate notice of proceedings in several regards.  See VA Adjudication Manual, M21-1, III.vi.6.
Despite this, the Board finds that there is no prejudice to the Veteran in proceeding with final appellate review as to the effective date issue decided at this time.  Since the appellant's claim for an earlier effective date for the apportionment is being denied herein, there is no adverse effect upon the Veteran's interests.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  As such, the Board will proceed with an adjudication of the claim on the merits.

Analysis

The general rule for assigning an effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400. 

With respect to awards of an apportionment of benefits, the regulation provides that the effective date of a claim that is not an original claim, the date will be set on the first date of the month following the month the claim is received.  38 C.F.R. § 3.400 (e)(1); see also 38 U.S.C.A. § 5110 (b)(2)(B). 

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155 (a).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

The record shows that the appellant's initial claim for apportionment of the Veteran's benefits was received on March 6, 2007.  The Cleveland RO, which initially denied the claim, granted an apportionment of $150.00 dollars per month in a December 2009 decision, and assigned a retroactive effective date of April 1, 2007.  This was the first day of the first month following receipt of the appellant's claim for apportionment.  38 C.F.R. § 3.400 (e)(1).

A review of the record shows that there were no informal or formal claims for apportionment of the Veteran's VA compensation benefits prior to March 6, 2007, and the appellant has not asserted such.  Indeed, the first evidence of record indicating that an apportionment of the Veteran's benefits was desired was the appellant's March 2007 claim for apportionment. 

The Board acknowledges the fact that the appellant, in her January 2010 notice of disagreement and her October 2010 substantive appeal, asserted that the Veteran had not adequately been supporting his minor child prior to the assigned April 1, 2007 effective date, and that therefore the apportionment award should be retroactively assigned to the date the minor child was born.  However, there is no evidence of any prior claim for apportionment of record or evidence that would give rise to a potential claim for apportionment based on custody of a minor child prior to the assigned April 1, 2007 date.

While the Board is sympathetic to the appellant's arguments concerning nonsupport prior to the date assigned by the RO, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).

Based on the evidence of record, the first day of the month following the month in which the appellant's claim for an apportionment was received is the proper effective date of the $150.00 monthly apportionment award in this case.  38 C.F.R. 
§ 3.400 (e)(1).  Her first claim for apportionment was received on March 6, 2007.  Therefore, April 1, 2007, is the earliest effective date permitted by law.  As such, an earlier effective date for the award of apportionment is not warranted in this case. 

ORDER

An effective date prior to April 1, 2007 for apportionment of the Veteran's VA compensation benefits is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


